DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/07/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: 
In paragraph [0002], lines 13-14, “these are the fundamental difference between” should read “these are the fundamental differences between”
In paragraph [0010], lines 4-5, “that performs certain calculation” should read “that performs a certain calculation”
In paragraph [0010], line 15-16, “device performs calculation in response” should read “device performs a calculation in response”
Appropriate correction is required.
Claim Objections
Claims 1-14 are objected to because of the following informalities: 
In claim 1, lines 3-4, “that performs certain calculation” should read “that performs a certain calculation”
In claim 1, lines 14-15, “device performs calculation in response” should read “device performs a calculation in response”
In claim 4, line 2, “the nodes are nodes in reservoir” should read “the nodes are nodes in a reservoir”
In claim 5, line 2, “the nodes are nodes in neural network” should read “the nodes are nodes in a neural network”
In claim 8, lines 4-5, “that performs certain calculation” should read “that performs a certain calculation”
In claim 8, lines 16-17, “performing calculation in response” should read “performing a calculation in response”
In claim 11, line 2, “the nodes are nodes in reservoir” should read “the nodes are nodes in a reservoir”
In claim 12, line 2, “the nodes are nodes in neural network” should read “the nodes are nodes in a neural network”
  Dependent claims 2-7 are objected to based on being directly or indirectly dependent on objected claim 1.
Dependent claims 9-14 are objected to based on being directly or indirectly dependent on objected claim 8.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1:
“a general arithmetic device that calculates data”
“a machine learning arithmetic device that performs certain calculation on the data”
“a storage device that stores the data”
“a control device that controls the exchange of the data between the storage device and the general arithmetic device and between the storage device and the machine learning arithmetic device”
Claim 8:
“a general arithmetic device that calculates data”
“a machine learning arithmetic device that performs certain calculation on the data”
“a storage device that stores the data”
“a control device that controls the exchange of the data between the storage device and the general arithmetic device and between the storage device and the machine learning arithmetic device”
Upon a review of the specification, descriptions of the above limitations are found in specification paragraphs [0010], [0060], [0021], and [0022].
[0010]: A machine learning device according to the present invention preferably includes:
a general arithmetic device that calculates data; 
a machine learning arithmetic device that performs certain calculation on the data; 
a storage device that stores the data; and 
a control device that controls the exchange of the data between the storage device and the general arithmetic device and between the storage device and the machine learning arithmetic device, wherein 
the machine learning arithmetic device includes: 
at least one node; an input unit; and 
an output unit, 
the machine learning arithmetic device performs calculation in response to an input value input through the input unit by utilizing the dynamics of the nodes and outputs a result of the calculation as a measurement outcome from the output unit, and 
the general arithmetic device then redundantly uses each measurement outcome as a variable in the terms of a linear sum and outputs a result of the calculation.
[0060]: The calculation of the present invention is performed by the general arithmetic device 902 and the reservoir arithmetic device 100 (machine learning arithmetic device) as described in the first embodiment.  One point in this context is that the versatility is not required for the machine learning arithmetic device. For this reason, a system without versatility but with a special performance can be used for the machine learning arithmetic device. As an example of this, a quantum system is described in the present embodiment. Special systems, such as quantum systems, may involve many limitations, and preferably the number of measurement times should be reduced as much as possible. As a solution to this, the measurement outcomes are used multiple times in the inference process of the machine learning device of the present invention. The machine learning arithmetic device is engaged only in obtaining the measurement outcomes; it is the general arithmetic device 902 that uses the measurement outcomes multiple times. That is, the general arithmetic device 902 and the machine learning arithmetic device are separately in charge of part of calculations; the former is engaged in the calculation requiring high versatility and the latter is engaged in the calculation not requiring versatility but preferably being performed with rich dynamics. Thus, one aspect of the present invention is that it succeeded in letting each arithmetic device dedicate itself to what they are good at.
[0021]: A machine learning device according to the first embodiment uses reservoir computing as a basic feature. 
First of all, a configuration of the machine learning device according to the first embodiment will be described with reference to Fig. 1. The machine learning device according to the first embodiment has substantially the same configuration as an ordinary computer, but differs from an ordinary computer in that a reservoir arithmetic device 100  as a machine learning arithmetic device is provided in addition to a general arithmetic device 902.  A calculation procedure is almost the same as that  in an ordinary computer. Specifically, the procedure is implemented by exchanging data between a main storage device 901 and the general arithmetic device 902 and between the main storage device 901 and the reservoir arithmetic device 100 under the control of a control device 903.
[0022]: Work data and an execution program are loaded into the main storage device 901, to be referred to from the control device 903 and the general arithmetic device 902. An auxiliary storage device 904 is a nonvolatile large-capacity storage device such as a hard disk drive (HDD) or a solid-state drive (SSD), and an execution program and data installed therein are loaded into the main storage device 901 as necessary. Data input to the main storage device 901 is performed through an input device 905, and data output from the main storage device 901 is performed through an output device 906. These operations are performed under the control of the control device 903.

Based on the description of a storage device above, the structure of a storage device consists of a hard disk drive (HDD) or a solid-state drive (SSD), which is sufficient structure to perform the claimed function.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim limitations in claims 1 and 8 (as noted above) invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The descriptions in the specification with respect to “a general arithmetic device”, “a machine learning arithmetic device”, and “a control device” (see Specification [0010], [0060], [0021], and [0022]) describe each of the “devices” by what it does rather than what it is structurally, and therefore is insufficient in disclosing the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, claims 1 and 8 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description. See MPEP 2181 (IV) (“Merely restating a function associated with a means-plus-function limitation is insufficient to provide the corresponding structure for definiteness. See, e.g., Noah, 675 F.3d at 1317, 102 USPQ2d at 1419; Blackboard, 574 F.3d at 1384; Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239. It follows therefore that such a mere restatement of function in the specification without more description of the means that accomplish the function would also likely fail to provide adequate written description under section 112(a) or pre-AIA  section 112, first paragraph.”).
Dependent claims 2-7 are rejected based on being directly or indirectly dependent on rejected claim 1.
Dependent claims 9-14 are rejected based on being directly or indirectly dependent on rejected claim 8.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations in claims 1 and 8 (as noted above) invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The descriptions in the specification with respect to “a general arithmetic device”, “a machine learning arithmetic device”, and “a control device” (see Specification paragraphs [0010], [0060], [0021], and [0022]) describe each of the “devices” by what it does rather than what it is structurally, and therefore is insufficient in disclosing the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For examination purposes, each of the “devices” in claims 1 and 8 have been interpreted as any generic computer or algorithmic component or circuit that performs each of the corresponding functions.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

	Claim 1 recites the limitation “the exchange” in line 6. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the exchange” has been interpreted as “an exchange”.
Claim 1 recites the limitation “the dynamics of the nodes” in line 16. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the dynamics of the nodes” has been interpreted as “dynamics of the at least one node” in reference to “at least one node” in line 11.
Claim 1 recites the limitation “the terms” in line 20. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the terms” has been interpreted as “terms”.
Claim 2 recites the limitation “the number of nodes” in line 3. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the number of nodes” has been interpreted as “a number of nodes”.
Claim 2 recites the limitation “the number of the redundancy” in line 16. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the number of the redundancy” has been interpreted as “a number of redundancy”.
Claim 2 recites the limitation “the number of terms” in line 18. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the number of terms” has been interpreted as “a number of terms”.
Claim 3 recites the limitation “the value zi(tk)” in line 2. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the value zi(tk)” has been interpreted as “a value zi(tk)”.
Claim 3 recites the limitation “the time period” in line 3. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the time period” has been interpreted as “a time period”.
Claim 6 recites the limitation “the multiple inputs” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the multiple inputs” has been interpreted as “the inputs” in reference to “inputs” in line 2.
Claim 8 recites the limitation “the exchange” in line 7. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the exchange” has been interpreted as “an exchange”.
Claim 8 recites the limitation “the dynamics of the nodes” in line 18. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the dynamics of the nodes” has been interpreted as “dynamics of the at least one node” in reference to “at least one node” in line 12.
Claim 8 recites the limitation “the terms” in line 22. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the terms” has been interpreted as “terms”.
Claim 9 recites the limitation “the number of nodes” in line 3. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the number of nodes” has been interpreted as “a number of nodes”.
Claim 9 recites the limitation “the number of the redundancy” in line 16. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the number of the redundancy” has been interpreted as “a number of redundancy”.
Claim 9 recites the limitation “the number of terms” in line 18. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the number of terms” has been interpreted as “a number of terms”.
Claim 10 recites the limitation “the value zi(tk)” in line 2. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the value zi(tk)” has been interpreted as “a value zi(tk)”.
Claim 10 recites the limitation “the time period” in line 3. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the time period” has been interpreted as “a time period”.
Claim 13 recites the limitation “the multiple inputs” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the multiple inputs” has been interpreted as “the inputs” in reference to “inputs” in line 2.
Dependent claims 2-7 are rejected based on being directly or indirectly dependent on rejected claim 1.
Dependent claims 9-14 are rejected based on being directly or indirectly dependent on rejected claim 8.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding Claim 1,
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 1 is directed to a machine learning device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The limitations:
“calculates data”
“performs certain calculation on the data”
“performs calculation in response to an input value … by utilizing the dynamics of the nodes and outputs a result of the calculation as a measurement outcome …”
“uses each measurement outcome multiple times as a variable in the terms of a linear sum to obtain an output value”
As drafted, under their broadest reasonable interpretations, cover mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply language (See MPEP 2106.05(f)) and insignificant extra-solution activity (See MPEP 2106.05(g)). The above limitations in the context of this claim encompass calculating data (corresponds to mathematical calculation); performing a certain calculation on the data (corresponds to mathematical calculation); performing a calculation in response to an input value by using node dynamics and outputting the calculation result as a measurement outcome (corresponds to mathematical calculation); and using each measurement outcome multiple times as a variable in a linear sum to obtain an output value (corresponds to mathematical calculation).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply (See MPEP 2106.05(f)) or insignificant extra-solution activity (See MPEP 2106.05(g)). The limitations:
“a general arithmetic device”
“a machine learning arithmetic device”
“a storage device”
“a control device”
“input unit”
“output unit”
As drafted, are additional elements that amount to no more than mere instructions to apply the exception for the abstract ideas. See MPEP 2106.05(f). The limitation:
“wherein the machine learning arithmetic device includes: at least one node; an input unit; and an output unit”
As drafted, is part of the mere instructions to apply language of “a machine learning arithmetic device”. This limitation further limits the “machine learning arithmetic device” by defining what the machine learning arithmetic device comprises. The limitations:
“stores the data”
“controls the exchange of the data between the storage device and the general arithmetic device and between the storage device and the machine learning arithmetic device”
As drafted, are additional elements that correspond to insignificant extra-solution activity. In particular, the additional elements are merely directed towards storing and transmitting data. See MPEP 2106.05(g). Therefore, the additional elements do not integrate the abstract ideas into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe devices for applying the abstract ideas) or insignificant extra-solution activity (i.e. transmitting and storing data). Furthermore, the “stores …” limitation and the “controls the exchange of data …” limitation are insignificant extra-solution activity that is well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… i. Receiving or transmitting data over a network and iv. Storing and retrieving information in memory). Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 2,
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 2 is directed to a machine learning device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The limitations:
“let zi(tk) be the measurement outcome at a node i at a time point tk, let y(tk) be the output value at the time point tk, let wi be a coefficient for zi(tk) for obtaining the linear sum, determined through learning, then the output value satisfies a relation y(tk) = Σi zi(tk)wi”
“where in addition to the measurement outcome zi(tk) at the node i at the time point tk, measurement outcome tk' (tk') at the node i at a time point tk'(k'≠k) is included to represent the output value y(tk), thereby zi(tk) at different time points is redundantly used”
“let q be the number of the redundancy, q being an integer that is equal to or larger than 2, then the number of terms in the linear sum representing the output value y(tk) is qn”
As drafted, are part of the abstract idea of claim 1 of “uses the measurement outcome multiple times as a variable in the terms of a linear sum …”. The limitations of claim 2 further limits the limitation of claim 1 by further defining what the linear sum comprises. The above limitations in the context of this claim encompass using each measurement outcome multiple times as a variable in a linear sum to obtain an output value, wherein let zi(tk) be the measurement outcome at a node i at a time point tk, let y(tk) be the output value at the time point tk, let wi be a coefficient for zi(tk) for obtaining the linear sum, determined through learning, then the output value satisfies a relation y(tk) = Σi zi(tk)wi, where in addition to the measurement outcome zi(tk) at the node i at the time point tk, measurement outcome tk'(tk') at the node i at a time point tk'(k'≠k) is included to represent the output value y(tk), thereby zi(tk) at different time points is redundantly used, and let q be the number of the redundancy, q being an integer that is equal to or larger than 2, then the number of terms in the linear sum representing the output value y(tk) is qn (corresponds to mathematical calculation and formula/equation)
Step 2A Prong Two Analysis: The limitation:
“wherein let the number of nodes be n, n being an integer that is equal to or larger than 1”
As drafted, is part of the mere instructions to apply language of claim 1. The limitation of claim 2 further limitation of claim 1 by defining how many nodes that the machine learning arithmetic device comprises. Furthermore, the recitation of additional elements in claim 1 of devices, as drafted, are reciting mere instructions to apply language such that it amounts to no more than mere instructions to apply the exceptions. In addition, the additional elements of “stores …” and “controls the exchange of data …” amounts to no more than insignificant extra-solution activity for storing and transmitting data. Therefore, the additional elements do not integrate the abstract ideas into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe devices for applying the abstract ideas) or insignificant extra-solution activity (i.e. transmitting and storing data). Furthermore, the “stores …” limitation and the “controls the exchange …” limitation are insignificant extra-solution activity that is well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… i. Receiving or transmitting data over a network and iv. Storing and retrieving information in memory). Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 3,
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 3 is directed to a machine learning device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The limitations:
“wherein the value zi(tk) at the node i is measured M times within the time period 𝛿t = tk+1 - tk between the time point tk and the time point tk+1, resulting in the number of terms in the linear sum representing the output value y(tk) being qnM”
As drafted, are part of the abstract idea of claim 2 of “uses the measurement outcome multiple times as a variable in the terms of a linear sum …”. The limitations of claim 3 further limits the limitation of claim 2 by further defining what the value zi(tk) in the linear sum comprises. The above limitations in the context of this claim encompass using each measurement outcome multiple times as a variable in a linear sum to obtain an output value, wherein let zi(tk) be the measurement outcome at a node i at a time point tk, let y(tk) be the output value at the time point tk, let wi be a coefficient for zi(tk) for obtaining the linear sum, determined through learning, then the output value satisfies a relation y(tk) = Σi zi(tk)wi, wherein the value zi(tk) at the node i is measured M times within the time period 𝛿t = tk+1 - tk between the time point tk and the time point tk+1, resulting in the number of terms in the linear sum representing the output value y(tk) being qnM (corresponds to mathematical calculation and formula/equation).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply (See MPEP 2106.05(f)) or insignificant extra-solution activity (See MPEP 2106.05(g)). The recitation of additional elements in claim 1 of devices, as drafted, are reciting mere instructions to apply language such that it amounts to no more than mere instructions to apply the exceptions. In addition, the additional elements of “stores …” and “controls the exchange of data …” amounts to no more than insignificant extra-solution activity for storing and transmitting data. Therefore, the additional elements do not integrate the abstract ideas into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe devices for applying the abstract ideas) or insignificant extra-solution activity (i.e. transmitting and storing data). Furthermore, the “stores …” limitation and the “controls the exchange …” limitation are insignificant extra-solution activity that is well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… i. Receiving or transmitting data over a network and iv. Storing and retrieving information in memory). Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 4,
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 4 is directed to a machine learning device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The limitation:
“wherein the nodes are nodes in reservoir”
As drafted, is part of the abstract idea of claim 1 of “performs calculation in response to an input value … by utilizing the dynamics of the nodes …”. The limitation of claim 4 further limits the limitation of claim 1 by further defining what the nodes are in. The above limitation in the context of this claim encompasses performing a calculation in response to an input value by using node dynamics and outputting the calculation result as a measurement outcome, wherein the nodes are nodes in a reservoir (meaning the calculation is a reservoir calculation) (corresponds to mathematical calculation).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply (See MPEP 2106.05(f)) or insignificant extra-solution activity (See MPEP 2106.05(g)). The recitation of additional elements in claim 1 of devices, as drafted, are reciting mere instructions to apply language such that it amounts to no more than mere instructions to apply the exceptions. In addition, the additional elements of “stores …” and “controls the exchange of data …” amounts to no more than insignificant extra-solution activity for storing and transmitting data. Therefore, the additional elements do not integrate the abstract ideas into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe devices for applying the abstract ideas) or insignificant extra-solution activity (i.e. transmitting and storing data). Furthermore, the “stores …” limitation and the “controls the exchange …” limitation are insignificant extra-solution activity that is well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… i. Receiving or transmitting data over a network and iv. Storing and retrieving information in memory). Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 5,
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 5 is directed to a machine learning device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The limitation:
“wherein the nodes are nodes in neural network”
As drafted, is part of the abstract idea of claim 1 of “performs calculation in response to an input value … by utilizing the dynamics of the nodes …”. The limitation of claim 5 further limits the limitation of claim 1 by further defining what the nodes are in. The above limitation in the context of this claim encompasses performing a calculation in response to an input value by using node dynamics and outputting the calculation result as a measurement outcome, wherein the nodes are nodes in a neural network (meaning the calculation is a neural network calculation) (corresponds to mathematical calculation).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply (See MPEP 2106.05(f)) or insignificant extra-solution activity (See MPEP 2106.05(g)). The recitation of additional elements in claim 1 of devices, as drafted, are reciting mere instructions to apply language such that it amounts to no more than mere instructions to apply the exceptions. In addition, the additional elements of “stores …” and “controls the exchange of data …” amounts to no more than insignificant extra-solution activity for storing and transmitting data. Therefore, the additional elements do not integrate the abstract ideas into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe devices for applying the abstract ideas) or insignificant extra-solution activity (i.e. transmitting and storing data). Furthermore, the “stores …” limitation and the “controls the exchange …” limitation are insignificant extra-solution activity that is well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… i. Receiving or transmitting data over a network and iv. Storing and retrieving information in memory). Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 6,
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 6 is directed to a machine learning device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The limitations:
“wherein inputs at the time point tk are multiple, the multiple inputs being respectively input to a respective node p as an input value xp(tk)”
As drafted, are part of the abstract idea of claim 1 of “performs calculation in response to an input value … by utilizing the dynamics of the nodes …”. The limitations of claim 6 further limit the limitation of claim 1 by further defining what the input values comprise. The above limitation in the context of this claim encompasses performing a calculation in response to an input value by using node dynamics and outputting the calculation result as a measurement outcome, wherein there are multiple inputs at time point tk, the multiple inputs being input to a respective node p as an input value xp(tk) (corresponds to mathematical calculations).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply (See MPEP 2106.05(f)) or insignificant extra-solution activity (See MPEP 2106.05(g)). The recitation of additional elements in claim 1 of devices, as drafted, are reciting mere instructions to apply language such that it amounts to no more than mere instructions to apply the exceptions. In addition, the additional elements of “stores …” and “controls the exchange of data …” amounts to no more than insignificant extra-solution activity for storing and transmitting data. Therefore, the additional elements do not integrate the abstract ideas into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe devices for applying the abstract ideas) or insignificant extra-solution activity (i.e. transmitting and storing data). Furthermore, the “stores …” limitation and the “controls the exchange …” limitation are insignificant extra-solution activity that is well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… i. Receiving or transmitting data over a network and iv. Storing and retrieving information in memory). Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 7,
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 7 is directed to a machine learning device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The limitations:
“wherein outputs at the time point tk are multiple”
“let yj(tk) be the output value at the time point tk, let wij be the coefficient of the term zi(tk) generating the output value yj(tk), then yj(tk)= Σi zi(tk)wi is satisfied”
As drafted, are part of the abstract idea of claim 2 of “uses the measurement outcome multiple times as a variable in the terms of a linear sum …”. The limitations of claim 7 further limits the limitation of claim 2 by further defining the outputs at a time tk and what the value yj(tk) of the linear sum comprises. The above limitations in the context of this claim encompass using each measurement outcome multiple times as a variable in a linear sum to obtain an output value, wherein let zi(tk) be the measurement outcome at a node i at a time point tk, let y(tk) be the output value at the time point tk, let wi be a coefficient for zi(tk) for obtaining the linear sum, determined through learning, then the output value satisfies a relation y(tk) = Σi zi(tk)wi, wherein outputs at the time point tk are multiple, and let yj(tk) be the output value at the time point tk, let wij be the coefficient of the term zi(tk) generating the output value yj(tk), then yj(tk)= Σi zi(tk)wi is satisfied (corresponds to mathematical calculations and formula/equation).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply (See MPEP 2106.05(f)) or insignificant extra-solution activity (See MPEP 2106.05(g)). The recitation of additional elements in claim 1 of devices, as drafted, are reciting mere instructions to apply language such that it amounts to no more than mere instructions to apply the exceptions. In addition, the additional elements of “stores …” and “controls the exchange of data …” amounts to no more than insignificant extra-solution activity for storing and transmitting data. Therefore, the additional elements do not integrate the abstract ideas into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe devices for applying the abstract ideas) or insignificant extra-solution activity (i.e. transmitting and storing data). Furthermore, the “stores …” limitation and the “controls the exchange …” limitation are insignificant extra-solution activity that is well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… i. Receiving or transmitting data over a network and iv. Storing and retrieving information in memory). Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 8,
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 8 is directed to a machine learning method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The limitations:
“calculates data”
“performs certain calculation on the data”
“performing calculation in response to an input value … by utilizing the dynamics of the nodes and outputting a result of the calculation as a measurement outcome …”
“using each measurement outcome multiple times as a variable in the terms of a linear sum to perform calculation and outputting a result of the calculation”
As drafted, under their broadest reasonable interpretations, cover mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply language (See MPEP 2106.05(f)) and insignificant extra-solution activity (See MPEP 2106.05(g)). The above limitations in the context of this claim encompass calculating data (corresponds to mathematical calculation); performing a certain calculation on the data (corresponds to mathematical calculation); performing a calculation in response to an input value by using node dynamics and outputting the calculation result as a measurement outcome (corresponds to mathematical calculation); and using each measurement outcome multiple times as a variable in a linear sum to obtain an output value (corresponds to mathematical calculation).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply (See MPEP 2106.05(f)) or insignificant extra-solution activity (See MPEP 2106.05(g)). The limitations:
“a general arithmetic device”
“a machine learning arithmetic device”
“a storage device”
“a control device”
“input unit”
“output unit”
As drafted, are additional elements that amount to no more than mere instructions to apply the exception for the abstract ideas. See MPEP 2106.05(f). The limitation:
“the machine learning arithmetic device including: at least one node; an input unit; and an output unit”
As drafted, is part of the mere instructions to apply language of “a machine learning arithmetic device”. This limitation further limits the “machine learning arithmetic device” by defining what the machine learning arithmetic device comprises. The limitations:
“stores the data”
“controls the exchange of the data between the storage device and the general arithmetic device and between the storage device and the machine learning arithmetic device”
As drafted, are additional elements that correspond to insignificant extra-solution activity. In particular, the additional elements are merely directed towards mere data gathering. See MPEP 2106.05(g). Therefore, the additional elements do not integrate the abstract ideas into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe devices for applying the abstract ideas) or insignificant extra-solution activity (i.e. transmitting and storing data). Furthermore, the “stores …” limitation and the “controls the exchange of the data …” limitation are insignificant extra-solution activity that is well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… i. Receiving or transmitting data over a network and iv. Storing and retrieving information in memory). Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 9,
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 9 is directed to a machine learning method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The limitations:
“let zi(tk) be the measurement outcome at a node i at a time point tk, let y(tk) be the output value at the time point tk, let wi be a coefficient for zi(tk) for obtaining the linear sum, determined through learning, then the output value satisfies a relation y(tk) = Σi zi(tk)wi”
“where in addition to the measurement outcome zi(tk) at the node i at the time point tk, measurement outcome tk' (tk') at the node i at a time point tk'(k'≠k) is included to represent the output value y(tk), thereby zi(tk) at different time points is redundantly used”
“let q be the number of the redundancy, q being an integer that is equal to or larger than 2, then the number of terms in the linear sum representing the output value y(tk) is qn”
As drafted, are part of the abstract idea of claim 1 of “uses the measurement outcome multiple times as a variable in the terms of a linear sum …”. The limitations of claim 2 further limits the limitation of claim 1 by further defining what the linear sum comprises. The above limitations in the context of this claim encompass using each measurement outcome multiple times as a variable in a linear sum to obtain an output value, wherein let zi(tk) be the measurement outcome at a node i at a time point tk, let y(tk) be the output value at the time point tk, let wi be a coefficient for zi(tk) for obtaining the linear sum, determined through learning, then the output value satisfies a relation y(tk) = Σi zi(tk)wi, where in addition to the measurement outcome zi(tk) at the node i at the time point tk, measurement outcome tk'(tk') at the node i at a time point tk'(k'≠k) is included to represent the output value y(tk), thereby zi(tk) at different time points is redundantly used, and let q be the number of the redundancy, q being an integer that is equal to or larger than 2, then the number of terms in the linear sum representing the output value y(tk) is qn (corresponds to mathematical calculation and formula/equation)
Step 2A Prong Two Analysis: The limitation:
“wherein let the number of nodes be n, n being an integer that is equal to or larger than 1”
As drafted, is part of the mere instructions to apply language of claim 8. The limitation of claim 9 further limitation of claim 8 by defining how many nodes that the machine learning arithmetic device comprises. Furthermore, the recitation of additional elements in claim 1 of devices, as drafted, are reciting mere instructions to apply language such that it amounts to no more than mere instructions to apply the exceptions. In addition, the additional elements of “stores …” and “controls the exchange of data …” amounts to no more than insignificant extra-solution activity for storing and transmitting data. Therefore, the additional elements do not integrate the abstract ideas into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe devices for applying the abstract ideas) or insignificant extra-solution activity (i.e. transmitting and storing data). Furthermore, the “stores …” limitation and the “controls the exchange …” limitation are insignificant extra-solution activity that is well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… i. Receiving or transmitting data over a network and iv. Storing and retrieving information in memory). Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 10,
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 10 is directed to a machine learning method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The limitations:
“wherein the value zi(tk) at the node i is measured M times within the time period 𝛿t = tk+1 - tk between the time point tk and the time point tk+1, resulting in the number of terms in the linear sum representing the output value y(tk) being qnM”
As drafted, are part of the abstract idea of claim 9 of “uses the measurement outcome multiple times as a variable in the terms of a linear sum …”. The limitations of claim 10 further limits the limitation of claim 9 by further defining what the value zi(tk) in the linear sum comprises. The above limitations in the context of this claim encompass using each measurement outcome multiple times as a variable in a linear sum to obtain an output value, wherein let zi(tk) be the measurement outcome at a node i at a time point tk, let y(tk) be the output value at the time point tk, let wi be a coefficient for zi(tk) for obtaining the linear sum, determined through learning, then the output value satisfies a relation y(tk) = Σi zi(tk)wi, wherein the value zi(tk) at the node i is measured M times within the time period 𝛿t = tk+1 - tk between the time point tk and the time point tk+1, resulting in the number of terms in the linear sum representing the output value y(tk) being qnM (corresponds to mathematical calculation and formula/equation).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply (See MPEP 2106.05(f)) or insignificant extra-solution activity (See MPEP 2106.05(g)). The recitation of additional elements in claim 8 of devices, as drafted, are reciting mere instructions to apply language such that it amounts to no more than mere instructions to apply the exceptions. In addition, the additional elements of “stores …” and “controls the exchange of data …” amounts to no more than insignificant extra-solution activity for storing and transmitting data. Therefore, the additional elements do not integrate the abstract ideas into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe devices for applying the abstract ideas) or insignificant extra-solution activity (i.e. transmitting and storing data). Furthermore, the “stores …” limitation and the “controls the exchange …” limitation are insignificant extra-solution activity that is well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… i. Receiving or transmitting data over a network and iv. Storing and retrieving information in memory). Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 11,
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 11 is directed to a machine learning method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The limitation:
“wherein the nodes are nodes in reservoir”
As drafted, is part of the abstract idea of claim 1 of “performs calculation in response to an input value … by utilizing the dynamics of the nodes …”. The limitation of claim 4 further limits the limitation of claim 1 by further defining what the nodes are in. The above limitation in the context of this claim encompasses performing a calculation in response to an input value by using node dynamics and outputting the calculation result as a measurement outcome, wherein the nodes are nodes in a reservoir (meaning the calculation is a reservoir calculation) (corresponds to mathematical calculation).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply (See MPEP 2106.05(f)) or insignificant extra-solution activity (See MPEP 2106.05(g)). The recitation of additional elements in claim 8 of devices, as drafted, are reciting mere instructions to apply language such that it amounts to no more than mere instructions to apply the exceptions. In addition, the additional elements of “stores …” and “controls the exchange of data …” amounts to no more than insignificant extra-solution activity for storing and transmitting data. Therefore, the additional elements do not integrate the abstract ideas into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe devices for applying the abstract ideas) or insignificant extra-solution activity (i.e. transmitting and storing data). Furthermore, the “stores …” limitation and the “controls the exchange …” limitation are insignificant extra-solution activity that is well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… i. Receiving or transmitting data over a network and iv. Storing and retrieving information in memory). Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 12,
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 12 is directed to a machine learning method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The limitation:
“wherein the nodes are nodes in neural network”
As drafted, is part of the abstract idea of claim 8 of “performs calculation in response to an input value … by utilizing the dynamics of the nodes …”. The limitation of claim 12 further limits the limitation of claim 8 by further defining what the nodes are in. The above limitation in the context of this claim encompasses performing a calculation in response to an input value by using node dynamics and outputting the calculation result as a measurement outcome, wherein the nodes are nodes in a neural network (meaning the calculation is a neural network calculation) (corresponds to mathematical calculation).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply (See MPEP 2106.05(f)) or insignificant extra-solution activity (See MPEP 2106.05(g)). The recitation of additional elements in claim 8 of devices, as drafted, are reciting mere instructions to apply language such that it amounts to no more than mere instructions to apply the exceptions. In addition, the additional elements of “stores …” and “controls the exchange of data …” amounts to no more than insignificant extra-solution activity for storing and transmitting data. Therefore, the additional elements do not integrate the abstract ideas into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe devices for applying the abstract ideas) or insignificant extra-solution activity (i.e. transmitting and storing data). Furthermore, the “stores …” limitation and the “controls the exchange …” limitation are insignificant extra-solution activity that is well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… i. Receiving or transmitting data over a network and iv. Storing and retrieving information in memory). Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 13,
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 13 is directed to a machine learning method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The limitations:
“wherein inputs at the time point tk are multiple, the multiple inputs being respectively input to a respective node p as an input value xp(tk)”
As drafted, are part of the abstract idea of claim 8 of “performs calculation in response to an input value … by utilizing the dynamics of the nodes …”. The limitations of claim 13 further limit the limitation of claim 8 by further defining what the input values comprise. The above limitation in the context of this claim encompasses performing a calculation in response to an input value by using node dynamics and outputting the calculation result as a measurement outcome, wherein there are multiple inputs at time point tk, the multiple inputs being input to a respective node p as an input value xp(tk) (corresponds to mathematical calculations).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply (See MPEP 2106.05(f)) or insignificant extra-solution activity (See MPEP 2106.05(g)). The recitation of additional elements in claim 8 of devices, as drafted, are reciting mere instructions to apply language such that it amounts to no more than mere instructions to apply the exceptions. In addition, the additional elements of “stores …” and “controls the exchange of data …” amounts to no more than insignificant extra-solution activity for storing and transmitting data. Therefore, the additional elements do not integrate the abstract ideas into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe devices for applying the abstract ideas) or insignificant extra-solution activity (i.e. transmitting and storing data). Furthermore, the “stores …” limitation and the “controls the exchange …” limitation are insignificant extra-solution activity that is well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… i. Receiving or transmitting data over a network and iv. Storing and retrieving information in memory). Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 14,
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 14 is directed to a machine learning method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The limitations:
“wherein outputs at the time point tk are multiple”
“let yj(tk) be the output value at the time point tk, let wij be the coefficient of the term zi(tk) generating the output value yj(tk), then yj(tk)= Σi zi(tk)wi is satisfied”
As drafted, are part of the abstract idea of claim 9 of “uses the measurement outcome multiple times as a variable in the terms of a linear sum …”. The limitations of claim 14 further limits the limitation of claim 9 by further defining the outputs at a time tk and what the value yj(tk) of the linear sum comprises. The above limitations in the context of this claim encompass using each measurement outcome multiple times as a variable in a linear sum to obtain an output value, wherein let zi(tk) be the measurement outcome at a node i at a time point tk, let y(tk) be the output value at the time point tk, let wi be a coefficient for zi(tk) for obtaining the linear sum, determined through learning, then the output value satisfies a relation y(tk) = Σi zi(tk)wi, wherein outputs at the time point tk are multiple, and let yj(tk) be the output value at the time point tk, let wij be the coefficient of the term zi(tk) generating the output value yj(tk), then yj(tk)= Σi zi(tk)wi is satisfied (corresponds to mathematical calculations and formula/equation).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply (See MPEP 2106.05(f)) or insignificant extra-solution activity (See MPEP 2106.05(g)). The recitation of additional elements in claim 8 of devices, as drafted, are reciting mere instructions to apply language such that it amounts to no more than mere instructions to apply the exceptions. In addition, the additional elements of “stores …” and “controls the exchange of data …” amounts to no more than insignificant extra-solution activity for storing and transmitting data. Therefore, the additional elements do not integrate the abstract ideas into a practical application. 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe devices for applying the abstract ideas) or insignificant extra-solution activity (i.e. transmitting and storing data). Furthermore, the “stores …” limitation and the “controls the exchange …” limitation are insignificant extra-solution activity that is well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… i. Receiving or transmitting data over a network and iv. Storing and retrieving information in memory). Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 8, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Okumura et al. (US 2018/0293495 A1) in view of Lathrop et al. (US 2021/0406648 A1).
Regarding Claim 1,
	Okumura et al. teaches a machine learning device (Fig. 1; [0023]: "An object of the present invention is to provide a system and a method capable of implementing reservoir computing without increasing an apparatus scale and capable of processing a plurality of time-series data with high accuracy and high speed" teaches a system for implementing reservoir computing (machine learning device)) comprising: 
a general arithmetic device that calculates data (Fig. 1; [0049]: "The computation device 101 executes processing according to a program. As the computation device 101, a processor, a field programmable gate array (FPGA), or the like can be considered. The computation device 101 executes processing according to the program to implement a predetermined functional unit. In the following description, when processing is described by using a functional unit as a subject, the description indicates that the computation device 101 executes a program that implements the functional unit" teaches a computation device 101 for executing a functional unit (i.e. calculating data based on the function of the functional unit)); 
a machine learning arithmetic device that performs certain calculation on the data (Fig. 1; [0054]: "The input unit 111 executes processing corresponding to an input layer of the reservoir computing. The reservoir unit 112 executes processing corresponding to a reservoir of the reservoir computing. The output unit 113 executes processing corresponding to an output layer of the reservoir computing" teaches a machine learning arithmetic device comprising an input unit 111, a reservoir unit 112, and an output unit 113); 
a storage device that stores the data (Fig. 1; [0050]: "The memory 102 stores a program executed by the computation device 101 and information used by the program" teaches a memory 102 storing information (data) used in execution by the computation device 101 (general arithmetic device)); and 
wherein the machine learning arithmetic device includes: at least one node; an input unit; and an output unit (Fig. 1; [0054]: "The input unit 111 executes processing corresponding to an input layer of the reservoir computing. The reservoir unit 112 executes processing corresponding to a reservoir of the reservoir computing. The output unit 113 executes processing corresponding to an output layer of the reservoir computing" teaches a  machine learning arithmetic device comprising an input unit 111, a reservoir unit 112, and an output unit 113. Fig. 2; [0057]: "The reservoir unit 112 is constituted with one nonlinear node 200 accompanying time delay. The reservoir unit 112 may include two or more nonlinear nodes 200" teaches that the reservoir unit comprises at least one node).
	Okumura et al. does not appear to explicitly teach a control device that controls the exchange of the data between the storage device and the general arithmetic device and between the storage device and the machine learning arithmetic device; wherein the machine learning arithmetic device performs calculation in response to an input value input through the input unit by utilizing the dynamics of the nodes and outputs a result of the calculation as a measurement outcome from the output unit, and the general arithmetic device uses each measurement outcome multiple times as a variable in the terms of a linear sum to obtain an output value.
	However, Lathrop et al. teaches a control device that controls the exchange of the data between the storage device and the general arithmetic device and between the storage device and the machine learning arithmetic device (Fig. 3: [0051]-[0054]: "FIG. 3 shows a block diagram of an example device for reservoir computing having digital reservoir inputs according to embodiments of this disclosure … During training or other operations of device 100, control unit 320 can load target output y.sub.0, node outputs x, and device output y to memory 310 … Control unit 320 can manage data transfer onto memory 310 through communication bus 300 … Control unit 320 can provide the weighted input data {right arrow over (u)}(t) to processed input channels that interface directly or indirectly with input components of internal network 120. For example, control unit 320 can transfer the K×N.sub.in parallel input signals uk,n via processed input channels to a bank of input lines of internal network 120 … Output-processing components, such as weighting unit 340 can apply weighting to reservoir output signals and summing unit 360 can sum the weighted reservoir output signals. Selector 370 can select the summed weighted reservoir output signals and provide the signals to control unit 320 where the signals can be used as the output signal {right arrow over (y)} of device 100" teaches a control unit 320 (control device) that manages the data transfer (exchange of data) between the memory (storage device) and the internal network 120 (machine learning arithmetic device) and the output of the summing unit 360 (general arithmetic device) when selected); 
wherein the machine learning arithmetic device performs calculation in response to an input value input through the input unit by utilizing the dynamics of the nodes and outputs a result of the calculation as a measurement outcome from the output unit ([0035]-[0036]: "The reservoir of the internal network 120 may operate unclocked and without registers, and thus signals can propagate among the nodes in the reservoir in a parallel, asynchronous manner, according to embodiments of this disclosure. Electric voltages within the reservoir can take on a continuous range of values between the voltage values that correspond to the Boolean “0” and Boolean “1” of the circuits for the logic gates of the reservoir nodes 121. Thus each reservoir node 121 can perform a type of non-linear operation on the node's input signals to generate an output signal for the node 121. Transitional voltages and circuit timing within the reservoir can carry information useful for machine learning tasks, such as pattern recognition. It can be beneficial to configure the processing dynamics of the reservoir depending on the particular processing task, according to embodiments of this disclosure. The processing dynamics of the reservoir can be tuned, for example, by adjusting the type of operations performed by the reservoir nodes 121, power supply voltages supplied to particular nodes 121 or the overall set of nodes 121 in the reservoir, and/or parameters of the distribution of interconnections among the nodes 121. Tuning the reservoir can improve the performance of the device 100 at certain machine learning tasks" teaches that the internal network 120 (machine learning arithmetic device) comprises reservoir nodes that, in response to the node's input signals (input value), performs an operation (calculation) to generate an output signal for the reservoir node (measurement outcome). This further teaches that the operation task is performed according to (by utilizing) processing dynamics of the reservoir nodes (dynamics of the nodes), meaning that the operation can be optimized by optimizing the processing dynamics), and 
the general arithmetic device uses each measurement outcome multiple times as a variable in the terms of a linear sum to obtain an output value (Fig. 3; [0054]: "As discussed in other portions of this disclosure, internal network 120 can implement a reservoir for processing input signals uk,n and provide output signals from the reservoir. Output-processing components, such as weighting unit 340 can apply weighting to reservoir output signals and summing unit 360 can sum the weighted reservoir output signals. Selector 370 can select the summed weighted reservoir output signals and provide the signals to control unit 320 where the signals can be used as the output signal {right arrow over (y)} of device 100" teaches that the summing unit (general arithmetic device) performs a linear sum on the reservoir output signals (measurement outcomes) after the output signals have been weighted to obtain a summed weighted output (output value). [0030]: "Signals transmitted to the output layer can be weighted based on weighted sums that are determined in training, stored in memory, and associated with node states from output signals from the reservoir" teaches that each output signal (measurement outcome) from the reservoir is associated with a node state. [0110]: "In embodiments of this disclosure, a node state of a particular node may be a binary output of the particular node at a particular time, and a node state of a group of particular nodes may be a combination of the binary outputs of each particular node in the group at a particular time. Accordingly, a node state can include a pattern of the combined outputs of each node in a set of nodes" teaches that a node state is the output of a node at a particular time, meaning that each output signal (measurement outcome) can be used multiple times as a variable depending on the time and the corresponding node state (i.e. the linear sum will use an output signal of a node (measurement outcome) as a variable depending on the particular time in a time period)).
	Okumura et al. and Lathrop et al. are analogous to the claimed invention because they are directed to reservoir computing.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a control device that controls the exchange of the data between the storage device and the general arithmetic device and between the storage device and the machine learning arithmetic device; wherein the machine learning arithmetic device performs calculation in response to an input value input through the input unit by utilizing the dynamics of the nodes and outputs a result of the calculation as a measurement outcome from the output unit, and the general arithmetic device uses each measurement outcome multiple times as a variable in the terms of a linear sum to obtain an output value as taught by Lathrop et al. to the disclosed invention of Okumura et al.
	One of ordinary skill in the art would have been motivated to make this modification "to allow for rapid processing and pattern recognition of signals at relatively large rates" and because "Significant power savings can be realized by embodiments of this disclosure" (Lathrop et al. [0029]).
Regarding Claim 4,
	Okumura et al. in view of Lathrop et al. teaches the machine learning device of claim 1.
	In addition, Okumura et al. further teaches wherein the nodes are nodes in reservoir (Fig. 1; Fig. 2; [0057]: "The reservoir unit 112 is constituted with one nonlinear node 200 accompanying time delay. The reservoir unit 112 may include two or more nonlinear nodes 200" teaches that the nodes are in a reservoir).
Regarding Claim 5,
	Okumura et al. in view of Lathrop et al. teaches the machine learning device of claim 1.
	In addition, Okumura et al. further teaches wherein the nodes are nodes in neural network (Fig. 1; Fig. 2; [0053]: "The memory 102 according to Example 1 stores a program implementing an input unit 111, a reservoir unit 112, and an output unit 113 that implement a recurrent neural network" teaches that the nodes of the reservoir unit are implementing a recurrent neural network (i.e. nodes in a neural network)).
Regarding Claim 8,
Okumura et al. teaches a machine learning method for a machine learning arithmetic device (Fig. 1; [0023]: "An object of the present invention is to provide a system and a method capable of implementing reservoir computing without increasing an apparatus scale and capable of processing a plurality of time-series data with high accuracy and high speed" teaches a method for implementing reservoir computing (machine learning method) using a system for reservoir computing (machine learning device). Fig. 1; [0054]: "The input unit 111 executes processing corresponding to an input layer of the reservoir computing. The reservoir unit 112 executes processing corresponding to a reservoir of the reservoir computing. The output unit 113 executes processing corresponding to an output layer of the reservoir computing" teaches that the system includes a  machine learning arithmetic device comprising an input unit 111, a reservoir unit 112, and an output unit 113) that comprises: 
a general arithmetic device that calculates data (Fig. 1; [0049]: "The computation device 101 executes processing according to a program. As the computation device 101, a processor, a field programmable gate array (FPGA), or the like can be considered. The computation device 101 executes processing according to the program to implement a predetermined functional unit. In the following description, when processing is described by using a functional unit as a subject, the description indicates that the computation device 101 executes a program that implements the functional unit" teaches a computation device 101 for executing a functional unit (i.e. calculating data based on the function of the functional unit)); 
a machine learning arithmetic device that performs certain calculation on the data (Fig. 1; [0054]: "The input unit 111 executes processing corresponding to an input layer of the reservoir computing. The reservoir unit 112 executes processing corresponding to a reservoir of the reservoir computing. The output unit 113 executes processing corresponding to an output layer of the reservoir computing" teaches a  machine learning arithmetic device comprising an input unit 111, a reservoir unit 112, and an output unit 113); 
a storage device that stores the data (Fig. 1; [0050]: "The memory 102 stores a program executed by the computation device 101 and information used by the program" teaches a memory 102 storing information (data) used in execution by the computation device 101 (general arithmetic device)); and33 6310809-1HITACHI19-341900444US01
the machine learning arithmetic device including: at least one node; an input unit; and an output unit (Fig. 1; [0054]: "The input unit 111 executes processing corresponding to an input layer of the reservoir computing. The reservoir unit 112 executes processing corresponding to a reservoir of the reservoir computing. The output unit 113 executes processing corresponding to an output layer of the reservoir computing" teaches a  machine learning arithmetic device comprising an input unit 111, a reservoir unit 112, and an output unit 113. Fig. 2; [0057]: "The reservoir unit 112 is constituted with one nonlinear node 200 accompanying time delay. The reservoir unit 112 may include two or more nonlinear nodes 200" teaches that the reservoir unit comprises at least one node).
	Okumura et al. does not appear to explicitly teach a control device that controls the exchange of the data between the storage device and the general arithmetic device and between the storage device and the machine learning arithmetic device; the machine learning method comprising: by the machine learning arithmetic device, performing calculation in response to an input value input through the input unit by utilizing the dynamics of the nodes and outputting a result of the calculation as a measurement outcome from the output unit; and by the general arithmetic device, using each measurement outcome multiple times as a variable in the terms of a linear sum to perform calculation and outputting a result of the calculation.
	However, Lathrop et al. teaches a control device that controls the exchange of the data between the storage device and the general arithmetic device and between the storage device and the machine learning arithmetic device (Fig. 3: [0051]-[0054]: "FIG. 3 shows a block diagram of an example device for reservoir computing having digital reservoir inputs according to embodiments of this disclosure … During training or other operations of device 100, control unit 320 can load target output y.sub.0, node outputs x, and device output y to memory 310 … Control unit 320 can manage data transfer onto memory 310 through communication bus 300 … Control unit 320 can provide the weighted input data {right arrow over (u)}(t) to processed input channels that interface directly or indirectly with input components of internal network 120. For example, control unit 320 can transfer the K×N.sub.in parallel input signals uk,n via processed input channels to a bank of input lines of internal network 120 … Output-processing components, such as weighting unit 340 can apply weighting to reservoir output signals and summing unit 360 can sum the weighted reservoir output signals. Selector 370 can select the summed weighted reservoir output signals and provide the signals to control unit 320 where the signals can be used as the output signal {right arrow over (y)} of device 100" teaches a control unit 320 (control device) that manages the data transfer (exchange of data) between the memory (storage device) and the internal network 120 (machine learning arithmetic device) and the output of the summing unit 360 (general arithmetic device) when selected); the machine learning method comprising: 
by the machine learning arithmetic device, performing calculation in response to an input value input through the input unit by utilizing the dynamics of the nodes and outputting a result of the calculation as a measurement outcome from the output unit ([0035]-[0036]: "The reservoir of the internal network 120 may operate unclocked and without registers, and thus signals can propagate among the nodes in the reservoir in a parallel, asynchronous manner, according to embodiments of this disclosure. Electric voltages within the reservoir can take on a continuous range of values between the voltage values that correspond to the Boolean “0” and Boolean “1” of the circuits for the logic gates of the reservoir nodes 121. Thus each reservoir node 121 can perform a type of non-linear operation on the node's input signals to generate an output signal for the node 121. Transitional voltages and circuit timing within the reservoir can carry information useful for machine learning tasks, such as pattern recognition. It can be beneficial to configure the processing dynamics of the reservoir depending on the particular processing task, according to embodiments of this disclosure. The processing dynamics of the reservoir can be tuned, for example, by adjusting the type of operations performed by the reservoir nodes 121, power supply voltages supplied to particular nodes 121 or the overall set of nodes 121 in the reservoir, and/or parameters of the distribution of interconnections among the nodes 121. Tuning the reservoir can improve the performance of the device 100 at certain machine learning tasks" teaches that the internal network 120 (machine learning arithmetic device) comprises reservoir nodes that, in response to the node's input signals (input value), performs an operation (calculation) to generate an output signal for the reservoir node (measurement outcome). This further teaches that the operation task is performed according to (by utilizing) processing dynamics of the reservoir nodes (dynamics of the nodes), meaning that the operation can be optimized by optimizing the processing dynamics); and 
by the general arithmetic device, using each measurement outcome multiple times as a variable in the terms of a linear sum to perform calculation and outputting a result of the calculation (Fig. 3; [0054]: "As discussed in other portions of this disclosure, internal network 120 can implement a reservoir for processing input signals uk,n and provide output signals from the reservoir. Output-processing components, such as weighting unit 340 can apply weighting to reservoir output signals and summing unit 360 can sum the weighted reservoir output signals. Selector 370 can select the summed weighted reservoir output signals and provide the signals to control unit 320 where the signals can be used as the output signal {right arrow over (y)} of device 100" teaches that the summing unit (general arithmetic device) performs a linear sum on the reservoir output signals (measurement outcomes) after the output signals have been weighted to obtain a summed weighted output (output value). [0030]: "Signals transmitted to the output layer can be weighted based on weighted sums that are determined in training, stored in memory, and associated with node states from output signals from the reservoir" teaches that each output signal (measurement outcome) from the reservoir is associated with a node state. [0110]: "In embodiments of this disclosure, a node state of a particular node may be a binary output of the particular node at a particular time, and a node state of a group of particular nodes may be a combination of the binary outputs of each particular node in the group at a particular time. Accordingly, a node state can include a pattern of the combined outputs of each node in a set of nodes" teaches that a node state is the output of a node at a particular time, meaning that each output signal (measurement outcome) can be used multiple times as a variable depending on the time and the corresponding node state (i.e. the linear sum will use an output signal of a node (measurement outcome) as a variable depending on the particular time in a time period)).
	Okumura et al. and Lathrop et al. are analogous to the claimed invention because they are directed to reservoir computing.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a control device that controls the exchange of the data between the storage device and the general arithmetic device and between the storage device and the machine learning arithmetic device; the machine learning method comprising: by the machine learning arithmetic device, performing calculation in response to an input value input through the input unit by utilizing the dynamics of the nodes and outputting a result of the calculation as a measurement outcome from the output unit; and by the general arithmetic device, using each measurement outcome multiple times as a variable in the terms of a linear sum to perform calculation and outputting a result of the calculation as taught by Lathrop et al. to the disclosed invention of Okumura et al.
	One of ordinary skill in the art would have been motivated to make this modification "to allow for rapid processing and pattern recognition of signals at relatively large rates" and because "Significant power savings can be realized by embodiments of this disclosure" (Lathrop et al. [0029]).
Regarding Claim 11,
Okumura et al. in view of Lathrop et al. teaches the machine learning method of claim 8.
	In addition, Okumura et al. further teaches wherein the nodes are nodes in reservoir (Fig. 1; Fig. 2; [0057]: "The reservoir unit 112 is constituted with one nonlinear node 200 accompanying time delay. The reservoir unit 112 may include two or more nonlinear nodes 200" teaches that the nodes are in a reservoir).
Regarding Claim 12,
Okumura et al. in view of Lathrop et al. teaches the machine learning method of claim 8.
	In addition, Okumura et al. further teaches wherein the nodes are nodes in neural network (Fig. 1; Fig. 2; [0053]: "The memory 102 according to Example 1 stores a program implementing an input unit 111, a reservoir unit 112, and an output unit 113 that implement a recurrent neural network" teaches that the nodes of the reservoir unit are implementing a recurrent neural network (i.e. nodes in a neural network)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J HALES whose telephone number is (571)272-0878. The examiner can normally be reached M-Th 8:00am - 5:00pm and F 8:00am - 2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN J HALES/Examiner, Art Unit 2125                                                                                                                                                                                                        

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125